Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 11/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim(s) 41 is/are objected to because of the following informalities:
Claim 41 is suggested to be amended as “(FOV3)[[.]], FOV3” for addressing a claim format.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 48 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 48 recites the limitation "the fourth direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the third direction".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 26 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (CN 208834323) in view of Zhang (US 20200014850 A1).
Regarding claim 25, Lin teaches An imaging system comprising:
 a) a first aperture (211) configured to receive light from a first direction (Fig. 4);
c) a beam splitter (150) configured to separate the light into an infrared (IR) component and a color component (Fig. 4; page 5, lines 53-65; page 6, lines 6-62);
d) a first camera (color camera 160) configured to receive the color component and to generate a first color image (Fig. 4; page 5, lines 53-65; page 6, lines 6-62); and 
e) a second camera (TOF IR camera 16) configured to receive the IR component and to generate a first depth image based on the IR component (Fig. 4; page 5, lines 9-17, 53-65; page 6, lines 6-62),
but fails to teach
b) a prism configured to reflect the light to a second direction substantially perpendicular to the first direction;
However, in the same field of endeavor Zhang teaches
a prism (22) configured to reflect the light to a second direction substantially perpendicular to the first direction (Figs. 7-9; para. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zhang in Lin to have a prism configured to reflect the light to a second direction substantially perpendicular to the first direction for providing a prism for folding the optical direction allowing the camera device to be thinner in the depth direction yielding a predicted result.

Regarding claim 26, the combination of Lin and Zhang teaches everything as claimed in claim 25. In addition, Zhang teaches wherein the color component is a RGB component and wherein the first camera is a RGB camera (Figs. 7-9; a color (RGB) camera 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zhang in the combination of Lin and Zhang to have wherein the color component is a RGB component and wherein the first camera is a RGB camera for obtaining a visible image of RGB colors yielding a predicted result.

Regarding claim 45, the combination of Lin and Zhang teaches everything as claimed in claim 25. In addition, Lin teaches wherein the IR component has a wavelength from 700 to 1500 nm (page 5, lines 9-17, 53-64; IR component has a wavelength satisfying the range).

Claim(s) 27, 28, 32, 33, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (CN 208834323) in view of Zhang (US 20200014850 A1) as applied to claim 26 above, and further in view of Liu et al (US 20180302564 A1).
Regarding claim 27, the combination of Lin and Zhang teaches everything as claimed in claim 26, but fails to teach
further comprising a controller configured to generate a second depth image based on the first depth image and the first color image.
However, in the same field of endeavor Liu teaches
further comprising a controller configured to generate a second depth image based on the first depth image and the first color image (paras. 0066-0069; generating a depth image z based on color images of the color cameras and IR/depth image of the IR camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Liu in the combination of Lin and Zhang to have further comprising a controller configured to generate a second depth image based on the first depth image and the first color image for providing a calibration processing allowing a more accurate depth map in a color image to be obtained yielding a predicted result.

Regarding claim 28, the combination of Lin, Zhang and Liu teaches everything as claimed in claim 27. In addition, Lin teaches wherein the first camera (160) is configured to receive the RGB component from a third direction and wherein the second camera (140) is configured to receive the IR component from a fourth direction substantially perpendicular to the third direction (Fig. 4).

Regarding claim 32, the combination of Lin, Zhang and Liu teaches everything as claimed in claim 28. In addition, Lin teaches wherein the second direction is parallel with the fourth direction (Fig. 4; the input light direction/second direction to the beam splitter 150 is parallel with the input light direction/fourth direction of the IR camera 140).

Regarding claim 33, the combination of Lin, Zhang and Liu teaches everything as claimed in claim 28. In addition, Lin teaches wherein the second camera is a time of flight camera (Fig. 4; page 5, lines 9-17, 53-64).

Regarding claim 40, the combination of Lin, Zhang and Liu teaches everything as claimed in claim 27. In addition, Kim teaches wherein the first camera has a first field of view (FOV1) and wherein the second camera has a second field of view (FOV2) substantially the same as FOV1 (Fig. 2; paras. 0031-0046; both color camera 60 and IR camera 40 has a FOV of 24 degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Lin, Zhang and Liu to have wherein the first camera has a first field of view (FOV1) and wherein the second camera has a second field of view (FOV2) substantially the same as FOV1 for providing camera configurations for color and IR cameras allowing a production line of the system to be produced yielding a predicted result.

Regarding claim 41, the combination of Lin, Zhang and Liu teaches everything as claimed in claim 40. In addition, Zhang teaches wherein the third camera has a third field of view (FOV3). FOV3 is greater than FOV1 (Fig. 4; para. 0073; wide-angle camera 30 and tele-lens camera 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zhang in the combination of Lin, Zhang and Liu to have wherein the third camera has a third field of view (FOV3). FOV3 is greater than FOV1 for providing wide and tele-lens camera configurations allowing different zoom images to be obtained simultaneously when desired yielding a predicted result.

Claim(s) 29-31, 34-37, 39 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (CN 208834323) in views of Zhang (US 20200014850 A1) and Liu et al (US 20180302564 A1) as applied to claim 27 or 28 above, and further in view of Kim et al (US 20110079713 A1).
Regarding claim 29, the combination of Lin, Zhang and Liu teaches everything as claimed in claim 27, but fails to teach
wherein the first camera has a first number of pixels with a first pixel size, wherein the second camera has a second number of pixels with a second pixel size, and wherein the second camera has a second number of pixels different from the first number of pixels.
However, in the same field of endeavor Kim teaches
wherein the first camera has a first number of pixels with a first pixel size, wherein the second camera has a second number of pixels with a second pixel size, and wherein the second camera has a second number of pixels different from the first number of pixels (Fig. 2; paras. 0031-0046; the color camera 70 has 640x480 pixels and a pixel size 7.4x7.4 μm; the IR camera 40 has 320x240 pixels and a pixel size 25x25 μm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Lin, Zhang and Liu to have wherein the first camera has a first number of pixels with a first pixel size, wherein the second camera has a second number of pixels with a second pixel size, and wherein the second camera has a second number of pixels different from the first number of pixels for providing camera configurations for color and IR cameras allowing a production line of the system to be produced yielding a predicted result.

Regarding claim 30, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 29. In addition, Kim teaches wherein the first pixel size is different from the second pixel size (Fig. 2; paras. 0031-0046; the color camera 70 has 640x480 pixels and a pixel size 7.4x7.4 μm; the IR camera 40 has 320x240 pixels and a pixel size 25x25 μm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Lin, Zhang, Liu and Kim to have wherein the first pixel size is different from the second pixel size for providing different camera configurations for color and IR cameras allowing a production line of the system to be produced yielding a predicted result.

Regarding claim 31, the combination of Lin, Zhang and Liu teaches everything as claimed in claim 28, but fails to teach
wherein the second direction is parallel with the third direction.
However, in the same field of endeavor Kim teaches
wherein the second direction is parallel with the third direction (Fig. 2; paras. 0040-0047; the input light direction/second direction to the beam splitter 20 is parallel with the input light direction/third direction of the color camera 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Lin, Zhang and Liu to have wherein the second direction is parallel with the third direction for providing an alternative camera configuration providing a different product yielding a predicted result.

Regarding claim 34, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 29. In addition, Liu teaches further comprising a second aperture configured to receive the light and a third camera configured to receive the light and to generate a second color image (Fig. 24; paras. 0066-0069, 0097; color cameras 2202+2206 generating color images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Liu in the combination of Lin, Zhang, Liu and Kim to have further comprising a second aperture configured to receive the light and a third camera configured to receive the light and to generate a second color image for providing addition information for allowing a more accurate depth map in a color image to be obtained yielding a predicted result.

Regarding claim 35, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 34. In addition, Liu teaches wherein the controller is configured to generate a third color image based on the first color image and the second color image (Fig. 24; paras. 0057, 0066-0069, 0097, 0121; generating a visualized/displayed image based on color images from color cameras 2202+2206 and thermal image from IR camera 2204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Liu in the combination of Lin, Zhang, Liu and Kim to have wherein the controller is configured to generate a third color image based on the first color image and the second color image for providing an enhanced visualization experience yielding a predicted result.

Regarding claim 36, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 35. In addition, Liu teaches wherein the controller is configured to generate a third depth image based on the first color image, the second color image, and the first depth image (0066-0069; generating a depth image z based on color images of the color cameras and IR/depth image of the IR camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Liu in the combination of Lin, Zhang, Liu and Kim to have wherein the controller is configured to generate a third depth image based on the first color image, the second color image, and the first depth image for providing a more accurate depth image for the enhanced visualization experience yielding a predicted result.

Regarding claim 37, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 35. In addition, Lin and Zhang teach wherein the beam splitter is located between the third camera and the first camera (Zhang shows in figures [5, 8] that the third camera 30 is provided to the left of the color camera [24, 26]; Zhang’s folding optical prism 22 is added before Lin’s combined color and IR camera 210 [having the beam splitter 150]; the combination of Lin and Zhang teaches the beam splitter 150 [in Lin] is between the third camera 30 [in Zhang] and the color camera 24+26 [in Zhang]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zhang in the combination of Lin, Zhang, Liu and Kim to have wherein the beam splitter is located between the third camera and the first camera for providing a multi-camera arrangement improving imaging capability of a mobile device yielding a predicted result.

Regarding claim 39, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 29. In addition, Liu teaches wherein the controller is configured to interpolate the first depth image before generating the second depth image (paras. 0079-0081, 0097, 0098, 0066-0069; the IR camera generating a lower resolution first IR/depth image which is then interpolated or upsampled before generating a depth image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Liu in the combination of Lin, Zhang, Liu and Kim to have wherein the controller is configured to interpolate the first depth image before generating the second depth image for handling a difference between different size images allowing a more accurate depth map in a color image to be obtained while reducing cost/size of the IR camera yielding a predicted result.

Regarding claim 44, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 36. In addition, Zhang teaches wherein the first camera is a folded camera and the third camera is an upright camera (Figs. 4-9; para. 0073; upright camera 10 and folded camera 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zhang in the combination of Lin, Zhang, Liu and Kim to have wherein the first camera is a folded camera and the third camera is an upright camera for providing different camera configurations allowing different zoom images to be obtained simultaneously while allowing the camera device to be thinner in the depth direction yielding a predicted result.

Claim(s) 38, 42, 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (CN 208834323) in views of Zhang (US 20200014850 A1), Liu et al (US 20180302564 A1) and Kim et al (US 20110079713 A1) as applied to claim 35 or 36 above, and further in view of Fujimoto et al (CN 100463496 C).
Regarding claim 38, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 35, but fails to teach
wherein the first camera is located between the beam splitter and the third camera.
However, in the same field of endeavor Fujimoto teaches
wherein the first camera is located between the beam splitter and the third camera (Fig. 9/13 of Fujimoto shows that the third camera 120 is provided to the left of the color camera [240, 400] receiving light in a second direction optical axis of lens 240 folded off the reflector 210 [which can be a prism as taught by Zhang’s folding optical prism 22]; Thus, the combination results the first camera [240, 400] is located between the beam-splitter [150 of Lin or 20 of Kim] and the third camera 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Fujimoto in the combination of Lin, Zhang, Liu and Kim to have wherein the first camera is located between the beam splitter and the third camera for providing a multi-camera arrangement improving imaging capability of a mobile device yielding a predicted result.

Regarding claim 42, the combination of Lin, Zhang, Liu, Kim and Fujimoto teaches everything as claimed in claim 38. In addition, Liu teaches
wherein the controller is configured to receive a control signal and to generate one of the third color image and the third depth image based on the control signal (Figs. 24, 1; paras. 0049, 0057, 0066-0069, 0097, 0121; generating a visualized/displayed image based on first and third color images from first and third color cameras 2202+2206 and thermal image from IR camera 2204 based on a received control signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Liu in the combination of Lin, Zhang, Liu, Kim and Fujimoto to have wherein the controller is configured to receive a control signal and to generate one of the third color image and the third depth image based on the control signal for providing an enhanced visualization experience as requested by the user yielding a predicted result.

Regarding claim 43, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 36, but fails to teach
wherein the first camera and the third camera are folded cameras.
However, in the same field of endeavor Fujimoto teaches
wherein the first camera and the third camera are folded cameras (Fig. 13; two folded cameras 300 and 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Fujimoto in the combination of Lin, Zhang, Liu and Kim to have wherein the first camera and the third camera are folded cameras for providing a multi-camera configuration allowing different images to be obtained at a same time while allowing the camera device to be thinner in the depth direction yielding a predicted result.

Regarding claim 48, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 34. In addition, Lin teaches wherein the second direction coincides with the fourth direction (Fig. 4; the input light direction/second direction to the beam splitter 150 coincides with the input light direction/fourth direction of the IR camera 140).
Moreover, in the same field of endeavor Fujimoto teaches
wherein the second aperture is disposed in the third direction from the first aperture (Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Fujimoto in the combination of Lin, Zhang, Liu and Kim to have wherein the second aperture is disposed in the third direction from the first aperture for providing a multi-camera configuration allowing different images to be obtained at a same time while allowing the camera device to be thinner in the depth direction yielding a predicted result.

Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (CN 208834323) in views of Zhang (US 20200014850 A1), Liu et al (US 20180302564 A1) and Kim et al (US 20110079713 A1) as applied to claim 34 above, and further in view of Nash et al (US 20180160046 A1).
Regarding claim 46, the combination of Lin, Zhang, Liu and Kim teaches everything as claimed in claim 34. In addition, Zhang teaches wherein the third camera (wide-angle camera 30) has a third number of pixels with a third pixel size (Figs. 5, 11; para. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zhang in the combination of Lin, Zhang, Liu and Kim to have wherein the third camera (30) has a third number of pixels with a third pixel size for providing wide and tele-lens camera configurations allowing different zoom images to be obtained simultaneously when desired yielding a predicted result.
Moreover, Kim teaches the first number of pixels is greater than the second number of pixels (Kim; Fig. 2; paras. 0031-0046; the color camera 70 has 640x480 pixels and a pixel size 7.4x7.4 μm; the IR camera 40 has 320x240 pixels and a pixel size 25x25 μm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Lin, Zhang, Liu and Kim to have wherein the third camera has a third number of pixels with a third pixel size, and the first number of pixels is greater than the second number of pixels for providing different camera configurations for color and IR cameras allowing a production line of the system to be produced yielding a predicted result.
But the combination fails to teach
wherein the third number of pixels is greater than the first number of pixels.
However, in the same field of endeavor Nash teaches
wherein the third number of pixels is greater than the first number of pixels (para. 0033; wide angle lens camera 116 [67 degrees FOV, array of 4208 pixels along a length dimension, 1.12 μm size]; telephoto lens camera 116 [34 degrees FOV, array of 3208 pixels along a length dimension, 1.12 μm pixel size]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nash in the combination of Lin, Zhang, Liu and Kim to have wherein the third number of pixels is greater than the first number of pixels for providing a multi-camera configuration allowing producing a product line with specific options yielding a predicted result.

Regarding claim 47, the combination of Lin, Zhang, Liu, Kim and Nash teaches everything as claimed in claim 46. In addition, Kim teaches
wherein the second pixel size is greater than the first pixel size (Kim; Fig. 2; paras. 0031-0046; the IR camera 40 has 320x240 pixels and a pixel size 25x25 μm; the color camera 70 has 640x480 pixels and a pixel size 7.4x7.4 μm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Lin, Zhang, Liu, Kim and Nash to have wherein the second pixel size is greater than the first pixel size for better image sensitivity for IR camera yielding a predicted result.
Moreover, Nash teaches
wherein the first pixel size (of telephoto camera) is greater than the third pixel size (of wide angle camera) (para. 0033; telephoto lens camera 116 [34 degrees FOV, array of 3208 pixels along a length dimension, 1.12 μm pixel size]; wide angle lens camera 116 [67 degrees FOV, array of 4208 pixels along a length dimension, 1.12 μm size]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nash in the combination of Lin, Zhang, Liu, Kim and Nash to have wherein the first pixel size is greater than the third pixel size for providing a multi-camera configuration allowing producing a product line with specific options yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696